DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination and Amendment, each filed on September 23, 2021, are acknowledged.
Claims 23-26, 28-30, 32 and 46-56 were pending, and together with new claims 57-59, are being examined on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed September 23, 2021 have been fully considered.
All of the previously made rejections are withdrawn in view of the amendments to the claims.
Information Disclosure Statement
The Information Disclosure Statements submitted October 20, 2021 and November 19, 2021 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 48 recites the limitation “wherein the immunological cell [singular] is a T cell, a B cell, a NK cell and[] … a macrophage”. A single cell cannot simultaneously be a T cell, a B cell, an NK cell and a macrophage. Therefore, the meaning of this limitation is unclear.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26, 46-50 and 53-59 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US Patent App. Pub. No. 2013/0059380) in view of Fischer (US Patent App. Pub. No. 2013/0260369).

Regarding independent claim 23, Ho teaches …
A method of stabilizing a population of nucleic acids in a biological cell, wherein the biological cell is an animal cell, comprising the steps of: (para. 9: “methods of preserving … biologics … compris[ing] contacting or suspending … biologics with a preservation solution”; para. 30: “the term “biologic” means a cell and/or a biomolecule”; para. 31: “animal cells”; para. 43: “the biologic is a … nucleic acid”; para. 44: “used to preserve the indicated cell types”).
contacting the biological cell with at least one irreversible protein translation inhibitor 
(e.g., para. 18: “preservation solution may … comprise one or more … protein synthesis inhibitors, such as … emetine”);
at least one ribonucleic acid transcription inhibitor (para. 18: actinomycin); 	
and at least one electron transport chain agent comprising an electron transport chain 
inhibitor and/or an electron transport chain decoupling agent (para. 18: antimycin).

	Regarding the second and third components of the stabilization reagent, the instant specification teaches that actinomycin is a ribonucleic acid transcription inhibitor (para. 66) and that antimycin is an electron transport chain agent (para. 67).

Regarding the limitation … wherein the contacting is performed for a period of time sufficient to retain the size distribution of the population of nucleic acids, Ho teaches contacting the cell for a variety of periods of time (e.g., para. 58), but does not specifically teach a period of time sufficient to retain the size distribution of the population of nucleic acids. However, Fischer teaches contacting for a period of time so that the integrity of the population of nucleic acids is substantially maintained non-degraded for later analysis (e.g., paras. 13, 19, 20, 47). Fischer also teaches that cells should be treated to “preferably entirely inactivate, any endogenous or exogenous RNAses, DNAses or proteases present in the sample, such that the macromolecules of the sample are substantially free of any degradation, and preferably do not degrade or lose integrity, during … storage … for subsequent in vitro analyses”. Ho also teaches the use of transcription inhibitors, as noted above, such as actinomycin, which is also a DNA synthesis disruptor (para. 18). Thus, the ordinary artisan would understand that, if DNA synthesis and transcription are inhibited as taught by Ho, then the population of nucleic acids in the cell would not be increasing in size, and if the nucleic acids are free of any degradation as taught by Fischer, then the population of nucleic acids in the cell would not be decreasing in size. That is, the combination of these effects is that the population of nucleic acids is stable, and thus the size distribution of the population of nucleic acids would be retained.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to use the Ho stabilization method and incorporate the contacting period of Fischer. Ho teaches that the cells can be contacted with the stabilization solution for various periods of time and then subjected to downstream processing. Fischer teaches specific contacting times and teaches particular downstream processing applications (e.g., paras. 13, 19, 20, 47). The ordinary artisan would have been motivated to try the various Fischer contacting steps with the Ho method in order to customize the Ho method for the particular downstream processing desired, and would have had an expectation of success as optimizing stabilization protocols is well-known in the art, and because Ho does not limit the downstream processing applications for the stabilized nucleic acids.

Regarding dependent claims 24-26, Ho additionally teaches wherein the biological cell is simultaneously contacted with each of the at least one stabilization reagent components, as recited in claim 24. Specifically, Ho teaches preparing preservation solutions with various components and mixing that preservation solution with the biologic (i.e., cell) in various ratios (e.g., paras. 54 and 61). Ho does not teach adding any additional components to the preservation solution at the time of use. Therefore, the ordinary artisan would consider the Ho preservation solution to be a master mix comprising all of the components required for preservation, and would determine that the biological cell is simultaneously contacted with each of the components when it is mixed with the preservation solution. Ho also teaches storing the stabilized biological cell in the stabilization reagent, as recited in claim 25, and claim 26. Where the claimed ranges overlap or lie inside prior art ranges, a prima facie case of obviousness exists. MPEP 2144.05 I.

Regarding dependent claims 46-48 and 53-54, Ho additionally teaches wherein the biological cell is a mammalian cell (para. 32), as recited in claim 46, an immunological cell (para. 32), as recited in claim 47, a T cell, a B cell, and/or a macrophage (para. 32), and teaches lymphocytes which suggests NK cells (para. 32), as recited in claim 48, a human cell (para. 31), as recited in claim 53, and a cancer cell (para. 32), as recited in claim 54.

Regarding dependent claims 49-50, Ho additionally teaches wherein more than one, as recited in claim 49, and all three of, as recited in claim 50, the stabilization reagent components are provided in a master mix. Specifically, Ho teaches preparing preservation solutions with various components and mixing that preservation solution with the biologic (i.e., cell) in various ratios (e.g., paras. 54 and 61). Ho does not teach adding any additional components to the preservation solution at the time of use. Therefore, the ordinary artisan would consider the Ho preservation solution to be a master mix comprising all of the components required for preservation.

claim 55, Ho additionally teaches wherein the biological cell is contacted with a second protein translation inhibitor (e.g., para. 18: “preservation solution may … comprise one or more … protein synthesis inhibitors, such as … emetine … gentamicin”).

Regarding dependent claim 56, Ho additionally teaches wherein (i) the at least one irreversible protein translation inhibitor is … emetine (para. 18).

Regarding independent claim 57, Ho teaches …
A method of stabilizing a population of nucleic acids in a biological cell, wherein the biological cell is an animal cell, comprising the steps of: (para. 9: “methods of preserving … biologics … compris[ing] contacting or suspending … biologics with a preservation solution”; para. 43: “the biologic is a … nucleic acid”; para. 44: “used to preserve the indicated cell types”; para. 31: “animal cells”).
contacting the biological cell with at least one irreversible protein translation inhibitor 
(e.g., para. 18: “preservation solution may … comprise one or more … protein synthesis inhibitors, such as … emetine”);
at least one ribonucleic acid transcription inhibitor (para. 18: actinomycin); 	
and at least one electron transport chain agent comprising an electron transport chain 
inhibitor and/or an electron transport chain decoupling agent (para. 18: antimycin).
	


Regarding the limitation … wherein the contacting is performed for a period of time sufficient to disrupt cellular processes for production and degradation of nucleic acids in the population of nucleic acids, Ho teaches contacting the cell for a variety of periods of time (e.g., para. 58), but does not specifically teach a period of time sufficient to disrupt cellular processes for production and degradation of nucleic acids. However, Fischer teaches contacting for a period of time so that the integrity of the population of nucleic acids is substantially maintained non-degraded for later analysis (e.g., paras. 13, 19, 20, 47). Fischer also teaches that cells should be treated to “preferably entirely inactivate, any endogenous or exogenous RNAses, DNAses or proteases present in the sample, such that the macromolecules of the sample are substantially free of any degradation, and preferably do not degrade or lose integrity, during … storage … for subsequent in vitro analyses”. Ho also teaches the use of transcription inhibitors, as noted above, such as actinomycin, which is also a DNA synthesis disruptor (para. 18). Thus, the ordinary artisan would understand that, if DNA synthesis and transcription are inhibited as taught by Ho, then the population of nucleic acids in the cell would not be increasing in size, and if the nucleic acids are free of any degradation as taught by Fischer, then the population of nucleic acids in the cell would not be decreasing in size. That is, the combination of these effects is that cellular processes for production and degradation of nucleic acids would be disrupted.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to use the Ho stabilization method and incorporate the contacting period of Fischer. Ho teaches that the cells can be contacted with the stabilization solution for various periods of time and then subjected to downstream processing. Fischer teaches specific contacting times and teaches particular downstream processing applications (e.g., paras. 13, 19, 20, 47). The ordinary artisan would have been motivated to try the various Fischer contacting steps with the Ho method in order to customize the Ho method for the particular downstream processing desired, and would have had an expectation of success as optimizing stabilization protocols is well-known in the art, and because Ho does not limit the downstream processing applications for the stabilized nucleic acids.

Dependent claims 58-59 each recite additional limitations that are not active method steps (i.e., “wherein after the contacting, the transcriptome … is … the same” and “wherein after the contacting, … gene expression changes are disrupted”). Since Ho teaches or suggests all of the active steps recited in claim 23, from which claims 58-59 depend, then the prior art method inherently meets these limitations as well (MPEP 2112 III), and claims 58-59 are rejected for the same reasons claim 23 is rejected. If there is some particular step or element or structure that is required to achieve each of these results, then the claims would be unpatentable due to the omission of essential elements or steps (MPEP 2172.01).

prima facie obvious over Ho in view of Fischer.

Claims 28-30, 32 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Ho US Patent App. Pub. No. 2013/0059380) in view of Fischer (US Patent App. Pub. No. 2013/0260369) as applied to claim 23 above, and further in view of Monforte (US Patent App. Pub. No. 2005/0170373).

Regarding dependent claims 28-30, 32 and 52, Monforte teaches lysing the biological cell by contacting the cell with a lysis reagent (para. 138), as recited in claim 28, isolating at least a portion of a population of nucleic acids released from the lysed biological cell (para. 139), as recited in claim 29, analyzing at least one class of nucleic acid from the at least a portion of the population of nucleic acids (para. 143), as recited in claim 30, wherein the at least one class of nucleic acid is ribonucleic acid (para. 143), as recited in claim 32, and wherein the analyzing includes sequencing the at least on class of nucleic acid (para. 40), as recited in claim 52.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to take the Ho plus Fischer method, discussed above, and further incorporate the downstream processing application of Monforte. The ordinary artisan would have been motivated to do so in order to customize the method for the particular downstream processing desired, and would have had an expectation of success as optimizing stabilization protocols is 

Regarding dependent claim 51, Ho additionally teaches washing the biological cell before contacting the cell with the lysis reagent (para. 59: “after storage and prior to … use, the biologic can be removed from the preservation solution by … washing”).

In view of the foregoing, claims 28-30, 32 and 51-52 are prima facie obvious over Ho in view of Fischer, and further in view of Monforte.

Conclusion
Claims 23-26, 28-30, 32, 46-56 and 57-59 are being examined, and are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637